On Petition for Rehearing.
Ewbank, J.
Counsel for appellant have cited cases in support of the proposition that, where the circuit court has rendered final judgment in an action for the enforcement or protection of private rights and the re*585dress of private wrongs, an appeal will lie to the Supreme or Appellate court under the provisions of the Civil Code, even though the action was brought under a special statute, unless the special statute contains provisions which necessarily exclude such right of appeal. Thus an action of quo warranto to question defendant’s right to hold a public office may be appealed. Robertson v. State, ex rel. (1887), 109 Ind. 79, 87, 10 N. E. 582, 643. So may an action for a divorce. Evans v. Evans (1886), 105 Ind. 204, 210, 5 N. E. 24, 768. And one for the construction of a public drain. Clarkson v. Wood (1907), 168 Ind. 582, 586, 81 N. E. 572. And one for the contest of a will. ■ Crawfordsville Trust Co. v. Ramsay (1912), 178 Ind. 258, 271, 98 N. E. 177.
And a proceeding to obtain the appointment of a guardian for a person alleged to be of unsound mind may be appealed by such person, though it has been held that the petitioner cannot appeal. Berry v. Berry (1897), 147 Ind. 176, 179, 46 N. E. 470; State, ex rel. v. Branyan (1903), 30 Ind. App. 502, 66 N. E. 464.
But in all of these cases, and in others prosecuted under special statutes, in which appeals under the general provisions of the Civil Code were permitted, the action was commenced in a court or tribunal that had judicial powers, by filing a complaint or petition against adversary parties, on which issues were submitted to the court for decision.
No authorities have been cited, and we know of none, which support appellant in his contention that the Civil Code gives a right of appeal from the circuit court to the Supreme Court in a matter which reached the circuit court by appeal from the summary action or decision of a board or officer exercising a special, limited jurisdiction in a special proceeding under a statute providing for an appeal to the circuit court, without $ny provision that pleadings be filed or issues formed, or *586that a further appeal might be taken. The following additional authorities support the original opinion on this point: Board v. Pinnacle Gold M. Co. (1906), 36 Colo. 492, 85 Pac. 1005; Pilgrim Consolidated Co. v. Board (1904), 20 Colo. App. 311, 78 Pac. 617; State, ex rel. v. Smith (1920), 190 Ind. 690, 127 N. E. 545, 546; Lafayette, etc., R. Co. v. Butner (1904), 162 Ind. 460, 462, 70 N. E. 529; Public Service Com. v. State, ex rel. (1916), 184 Ind. 273, 282, 111 N. E. 10; State, ex rel. v. Lewis (1918), 187 Ind. 564, 120 N. E. 129, 132.
' The mere fact that some one or more of the circuit courts of the state might decide erroneously in applying the law to the facts of a matter before them does not make the taxing act unconstitutional for , failing to authorize an appeal from that court to the Supreme Court. Judges of the circuit courts are required to decide according to law; and while they may sometimes make mistakes, the Supreme Court also sometimes commits an error.in the application of a rule of law in one case, which it may correct when deciding another. A person who has been given one judicial hearing before a court having jurisdiction has no constitutional right to appeal his case to another court; his right of appeal being no greater than is given by statute. Lake Erie, etc., R. Co. v. Watkins (1902), 157 Ind. 600, 607, 62 N. E. 443; Deane v. Indiana Macadam, etc., Co. (1903), 161 Ind. 371, 375, 376, 68 N. E. 686; Collins v. Laybold (1914), 182 Ind. 126, 133, 104 N. E. 971.
Appellant’s petition for a rehearing is overruled.